IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


LAWRENCE CAMPBELL,                        : No. 357 EAL 2017
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (CITY OF PHILADELPHIA),             :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of February, 2019, the Petition for Allowance of Appeal

is DENIED.